affords. 2 Accordingly, this appeal is moot, Personhood Nevada v. Bristol,
                       126 Nev., Adv. Op. 56, 245 P.3d 572, 574 (2010), and we
                                   ORDER this appeal DISMISSED.




                                                                  Parraguirre


                                                                            0-(1               J.
                                                                  Douglas



                                                                     erry



                       cc:   Hon. Patrick Flanagan, District Judge
                             Law Office of Thomas L. Qualls, Ltd.
                             Attorney General/Carson City
                             Washoe County District Attorney
                             Washoe District Court Clerk




                             2We note that the sentencing panel did consider Lani's youth as a
                       mitigating circumstance, as required by Nevada law.


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    caalt5D